Case: 20-10782     Document: 00515958206         Page: 1     Date Filed: 07/29/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-10782                            July 29, 2021
                                                                         Lyle W. Cayce
   Amos Lott Simms,                                                           Clerk


                                                           Plaintiff—Appellant,

                                       versus

   Preston E. Smith Medical Department; Mrs. NFN Runge,
   Supervisor; Ms. NFN Morales,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:19-CV-100


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Amos Lott Simms, Texas prisoner # 2171652, moves for leave to
   appeal in forma pauperis (IFP) the dismissal of his 42 U.S.C. § 1983
   complaint as moot and the denial of his Federal Rule of Civil Procedure 59(e)
   motion. By moving to proceed IFP in this court, Simms challenges the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10782      Document: 00515958206           Page: 2     Date Filed: 07/29/2021




                                     No. 20-10782


   district court’s certification that his appeal is not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to
   whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citations omitted).
          We review legal questions relating to mootness de novo. Ctr. for
   Biological Diversity, Inc. v. BP Am. Prod. Co., 704 F.3d 413, 421 (5th Cir. 2013).
   Smith’s complaint sought only injunctive relief in the form of medical
   attention against the Preston E. Smith Unit Medical Department and Ms.
   Campos and Mrs. Runge, employees at the Smith Unit. The transfer of
   Simms from the Smith Unit to the Nathaniel J. Neal Unit, when there is no
   expectation that he will be transferred back, rendered his claim for injunctive
   relief moot. See Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002). He does
   not deny that he has been transferred out of the Smith Unit with no
   expectation of returning or that he sought only injunctive relief. To the
   extent that Simms argues that the magistrate judge should have granted him
   leave to add “Texas Tech University Medical Branch” as a defendant
   through his Rule 59(e) motion, he fails to show an abuse of discretion. See
   Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003). He has failed
   to identify any issue of arguable merit. See Howard, 707 F.2d at 220.
          Accordingly, Simms’s motion for leave to proceed IFP is DENIED,
   and his appeal is DISMISSED as frivolous. See 5th Cir. R. 42.2. This
   dismissal counts as a strike for purposes of § 1915(g). See Adepegba v.
   Hammons, 103 F.3d 383, 388 (5th Cir. 1996), abrogated in part on other grounds
   by Coleman v. Tollefson, 575 U.S. 532, 537 (2015). Additionally, a dismissal by
   the district court in another case counts as a strike even though Simms’s
   appeal from that dismissal is currently pending. See Coleman, 575 U.S. at 534,
   537; Simms v. Law Library Staff, Preston E. Smith Unit, 5:19-CV-204 (N.D.
   Tex. June 12, 2020). Simms is WARNED that, if he accumulates a third



                                           2
Case: 20-10782     Document: 00515958206           Page: 3   Date Filed: 07/29/2021




                                    No. 20-10782


   strike, he may not proceed IFP in any civil action or appeal while he is
   incarcerated or detained in any facility unless he is in imminent danger of
   serious physical injury. See § 1915(g).




                                         3